t c memo united_states tax_court mary c mcdonald petitioner v commissioner of internal revenue respondent docket no filed date roderick l mackenzie for petitioner kathryn k vetter for respondent memorandum opinion ruwe judge respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax respondent further determined an accuracy-related_penalty pursuant to sec_6662 a in the amount of dollar_figure after concessions the issues for decision are whether 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner is entitled to a general_business_credit carryforward for the taxable_year and whether petitioner is liable for the accuracy-related_penalty for negligence or disregard of rules or regulations pursuant to sec_6662 a for the taxable_year some of the facts and issues have been stipulated and are so found the stipulation of facts stipulation of settled issues and attached exhibits are incorporated herein by this reference background at the time petitioner filed her petition in this case she resided in sacramento california petitioner was a partner in several partnerships two of these partnerships h c muddox co and zenith clay products co were related petitioner no longer holds interests in these partnerships petitioner also held an interest in okal foods a retail sandwich business petitioner no longer holds an interest in okal foods because it has ceased operations 2in her notice_of_deficiency respondent relied on the following alternative bases to support her imposition of the accuracy-related_penalty negligence or disregard of rules or regulations substantial_understatement_of_income_tax and substantial_valuation_overstatement see sec_6662 however on brief respondent addresses only the first of these bases ie negligence or disregard of rules or regulations we find that respondent has abandoned the other bases for the accuracy-related_penalty and therefore address only the negligence issue in an attempt to substantiate entitlement to a general_business_credit investment_tax_credit carryforward to petitioner provided the following schedules k-1 partner's share of income credits deductions etc which show her as a partner and which reflect the cost of certain property qualifying for the investment_tax_credit partnership year basis in investment_property 3-year 5-year 7-year h c muddox dollar_figure dollar_figure dollar_figure h c muddox -- -- dollar_figure h c muddox -- dollar_figure dollar_figure zenith clay -- -- dollar_figure okal foods -- -- dollar_figure in addition petitioner provided copies of her federal_income_tax returns for the taxable years through petitioner claimed and carried over general business credits as follows credit carried forward credit claimed year into current_year in current_year dollar_figure -0- big_number dollar_figure big_number -0- big_number -0- big_number -0- big_number 1this reduction in the general_business_credit carryforward presumably reflects the 35-percent reduction required by sec_49 during each of the above years petitioner did not receive any new investment tax_credits discussion pursuant to the stipulation of settled issues the parties agreed to be bound by the final_decision of this court in mcdonald v commissioner docket nos and with respect to whether petitioner's filing_status for the taxable_year was single or married filing separate bill mcdonald and petitioner were married in an interlocutory decree of divorce was granted in for bill mcdonald and petitioner and in date a final decree of divorce was entered nunc_pro_tunc as of date on date this court issued an opinion wherein we held that the entry of the nunc_pro_tunc order should not be given effect for federal tax purposes and upheld the commissioner's determination that mr mcdonald's filing_status was married filing separate mcdonald v commissioner tcmemo_1994_607 pursuant to the stipulation of settled issues the parties also agreed to be bound by the final_decision of this court in mcdonald v commissioner docket no with respect to the amount of gain on the sale of certain rental property and the allocation of the gain between petitioner and denver w mcdonald title to the rental property was in the name of denver w mcdonald petitioner's son petitioner claimed that she had an ownership_interest in the property and she reported a gain from the sale of the property on date this court issued an opinion wherein we held that the entire gain was allocable to denver w mcdonald mcdonald v commissioner tcmemo_1995_359 the first issue for decision is whether petitioner is entitled to a general_business_credit carryforward for the taxable_year sec_38 provides for a credit against tax for the purchase of qualified_investment property sec_38 and b a qualified_investment property is defined to include only property with respect to which depreciation is allowable and which has a useful_life of years or more sec_46 and a to the extent that a credit permitted by sec_38 is not used in the current taxable_year it may be carried back years and then forward years sec_39 moreover if the qualified_investment property is disposed of or otherwise ceases to be sec_38 property before the end of the useful_life which was taken into account in computing the credit under sec_38 the taxpayer must recapture the amount of the unearned credit this amount is the difference between the credit actually claimed and the credit that would have been claimed if the useful_life had been estimated correctly sec_47 sec_1_47-1 income_tax regs credits are a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to the credit 319_us_590 89_tc_816 taxpayers cannot rely on a mere notation of a carryover credit on their tax returns to sustain their burden of proving entitlement to such credit sherwood v commissioner tcmemo_1988_544 a tax_return is merely a statement of the taxpayer's claim and does not establish the truth of the matters set forth therein 71_tc_633 62_tc_834 7_tc_245 affd 175_f2d_500 2d cir petitioner did not testify petitioner did not provide partnership books_and_records or invoices to support the purchase of qualified_property for which a credit could have been claimed nor did she provide any evidence to show that the alleged sec_38 assets were used in a trade_or_business long enough to avoid any recapture moreover petitioner did not provide copies of her tax returns for taxable years before_1984 and she did not provide the court with enough information to determine whether any allowable credits would have otherwise been absorbed in the intervening years indeed the tax returns provided by petitioner reflect several errors in calculating the general_business_credit carryforward petitioner has not met her burden of proving that she is entitled to the claimed credit accordingly we sustain respondent's determination regarding the general_business_credit carryforward in respondent also determined that petitioner was liable for the accuracy-related_penalty pursuant to sec_6662 sec_6662 imposes an addition_to_tax equal to percent of 3petitioner offered an undated unsigned statement regarding the purchase of some equipment in and the source of this document is unknown respondent objected to this document as hearsay and we sustain the objection the portion of the underpayment that is attributable to negligence or disregard of rules or regulations sec_6662 and b the commissioner's determination that a taxpayer was negligent is presumptively correct and the burden is on the taxpayer to show lack of negligence hall v commissioner 729_f2d_632 9th cir affg tcmemo_1982_337 marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 and tcmemo_1964_299 58_tc_757 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 negligence has also been defined as the lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances 979_f2d_66 5th cir affg tcmemo_1991_510 marcello v commissioner supra pincite 85_tc_934 petitioner failed to substantiate her claimed credit petitioner did not testify and offered no other evidence to show that she was not negligent petitioner argues that she was not negligent because she relied on a certified_public_accountant to prepare her return indeed reliance upon the advice of experts may constitute a defense to the addition_to_tax for negligence 86_tc_492 affd 864_f2d_1521 10th cir 66_tc_272 this is true even where the advice relied upon was erroneous 47_tc_399 affd 398_f2d_832 6th cir however petitioner did not testify that she relied on her accountant moreover petitioner bears the burden of proving that she at least supplied the accountant with the necessary information and that the incorrect return resulted from the preparer's mistakes 59_tc_473 petitioner's accountant mr maynard testified that he would have reviewed the prior returns and any information that was in the file when he first started preparing petitioner's returns in but he could not recall what information was in petitioner's file we find that petitioner has not met her burden of showing that she was not negligent accordingly we sustain respondent's determination that petitioner is liable for the accuracy-related_penalty pursuant to sec_6662 decision will be entered under rule
